 

Fi|l in this information to identify your case:

United States Bankruptcy Court for the:

l District of

l Case number (irl<nown): Chapter you are filing under:
Cl chapter 7
l El Chapter 11

El Chapter12 . . .
l E| chapter 13 n Check if this is an

' __ _ _ _ - amended filing

Official Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examplel if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, attach a separate sheet to this form. On the top of any additional pagesl write your name and case number
(if known). Answer every question.

m ldentify Yourself

l About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write the name that is on your Arie| §
government-issued picture -

 

 

 

 

 

 

 

 

 

identification (for example, F§§S§ name F§§S§ name
your driver's license or K
paSSpOl't). Middle name Middle name
Bring your picture Shee§ey ;
identification to your meeting Las‘ name §-ast name
with the trustee.
§ suffix (sr., Jr., ii, iii) suan (Sr., Jr., ii, iii)
§
z 2. All other names you i
have used in the last 8 §sr_name F_r,sr name _ _
years '
|nc|ude your married Or Middle name Middle name
maiden names.
Lasf name Last name
§ First name First name _
§ Middle name Middle name
Last name Last name
3. On|y the last 4 digits of
your Socia| Security XXX _ XX ` _~7~ _1 L _4_ XXX " XX _ _ _ _
. number or federal oR oR
l lndividual Taxpayer 9
§ ldentification number 9 XX _ XX __ _ _ _ XX _ XX __ _ _ _
(lTlN)
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 1 of 66

Debtor 1

Firsl Name

4. Any business names

and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

n n

§ 5. Where you live

6. Why you are choosing

this district to file for
bankruptcy

Official Form 101

Middle Name

Lasl Name

About Debtor1:

m l have not used any business names or Ele.

Business name

Case number i.'riiii¢iwi.]

About Debtor 2 (Spouse On|y ln a Joint Case):

l;l l have not used any business names or Ele_

Business name

 

Bt.| Sil"lGSB name

iam _

M_

1223 NUYUH'

"-1-232,Nortl'r Chautauqua

 

Number Street

 

Wichita KS 67214

 

City State Z|P Code

Sedgwick

 

County

|f your mailing address is different from the one
abovel fill it in here. Note that the court will send
any notices to you at this mailing address.

Number Slreet_

 

P.O. Box

City S_tat_e

Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

_ ziP code

 

 

 

 

Voluntary Petition for individuals Filing for Bankruptcy

Business name

E|_N_

J\i_

|f Debtor 2 lives at a different address:

 

Number Street

 

City State Z|P Code §

County

|f Debtor 2's mailing address is different from
yours, fill it in here. Note that the court Will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State Z|P Code

Check one.'

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

El l have another reason. Exp|ain.
(see 28 u.s.C. § 1408.)

 

 

 

 

page 2

Case 19-10081 Doc# 1 Filed 01/22/19 Page 2 of 66

Debtor 1

7.

10.

11.

Case number ill Jirw\\'rJ\ _

Flrsl Name Middle Name Lasl Name

m Tell the Court About Your Bankruptcy Case

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officiai Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

l;l Chapter 11
L_.l Chapter 12
El Chapter 13

l:l i will pay the entire fee when l file my petition. Piease check With the clerk's office in your
local court for more details about how you may pay. Typica|lyl if you are paying the fee
yourse|f, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay With a credit card or check
With a pre-printed address.

Cl i need to pay the fee in installments if you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Officiai Form 103A).

m i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, Waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Officiai Form 103B) and file it With your petition.

 

 

 

m No
a Yes. District _ _ When _ Case number
MM/ DD/YYYY
District When __ Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
m No
m YeS. Debtor _ Relatlonship to you _
District When Case number, if known
MM/DD /YYYY
Debtor Reiationshipto you _
District , When Case number, if known
MM/DD/YYYY

El No. co to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

n Yes. Fiil out initial SiatementAbout an Ev/'ction JudgmentAgainsi You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Case 19-10081 Doc# 1 Filed 01/22/19 Page 3 of 66

Debtor 1 _____ Case number ii:iimiwiii
Firsl Name Middle Name Last Name

melted About Any Businesses You 0wn as a Sole Proprietor

 

12. Are you a sole proprietor lZ| NO, Go to pan 4.
of any fuii- or part-time
business? n Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as

a cor oration, arlnershi ,or _
LLC' p p p Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

 

City State Z|P Code

Check the appropriate box to describe your business:

n Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
n Singie Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
m Stockbroker (as defined in 11 U.S.C. § 101(53A))

a Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

13. Are you filing under lf you are filing under Chapter 11, the court must know Whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtorl you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor’?
_ . _ n No. l am not filing under Chapter 11.
For a definition of small
business debef. see El No. l am filing under Chapter 11, but l arn NOT a small business debtor according to the definition in
11 U-S-C- § 10‘1(51|3)- the Bankruptcy Code.

l;l Yes. i am filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any {Z| NO
property that poses or is
alleged to pose a threat \;l Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs

 

if immediate attention is needed, Why is it needed'?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property? _

 

 

 

Number Street
City State Z|P Code
Officiai Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 19-10081 Doc# 1 Filed 01/22/19 Page 4 of 66

Debtor 1

 

t- irsl Name

Middle Name

Lini i-mlr‘.

Case number rirr\mwnr

m Exp|ain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fiie.

if you file anyway, the court
can dismiss your case, you
will lose Whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Officiai Form 101

About Debtor 1:

Yc must check one:

l received a briefing from an approved credit

unsealing agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

n | received a briefing from an approved credit

counseling agency within the 180 days before i
filed this bankruptcy petition, but i do not have a
certificate of compietion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

El i certify that i asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after i made my requestl and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
What efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy. and What exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied With your reasons, you must
still receive a brienng within 30 days after you fiie.
You must file a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

El | am not required to receive a briefing about

credit counseling because of:

[;l |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l

reasonably tried to do so.

El Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling With the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

m i received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

n i received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but i do not have a
certificate of compietion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

n i certify that | asked for credit counseling
services from an approved agencyl but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and What exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied With your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fiie.
You must Hle a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n i am not required to receive a briefing about
credit counseling because of:

m |ncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabiiity. Niy physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i

reasonably tried to do so.

El Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for Waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-10081 Doc# 1 Filed 01/22/19 Page 5 of 66

Debtor 1 Case number rirrmwnl
Firsi Name Middle Name Last Name

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personai, famiiy, or household purpose."

U No.ooiolino1sb.
- Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

n No. Go to line 160.
El Yes. Go to line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filing under

Chapter 77 n No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after ml Yes. i am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and ij No

administrative expenses

are paid that funds will be §:l Yes

available for distribution
to unsecured creditors?

18. How many creditors do 911-49 l;l 1,000-5,000 Cl 25,001-50,000
you estimate that you El 50-99 Ei 5,001-10,000 El 50,001-100,000
°We? El 100-199 E| 10,001-25,000 Ei ivlore than 100,000
__ l._.i 200-999
19. How much do you Q’:lso-$so,ooo ill $1,000,001-$10 million El $500,000,001-$1 billion
estimate your assets to El $50,001-$100,000 El $10,000,001-$50 million Ci $1,000,000,001-$10 billion
be W°'“‘h? El $100,001-$500,000 El $50,000,001-$100 million Cl $10.000,000,001-$50 billion
El $500,001-$1 million Ei $100,000,001-$500 million El More than $50 billion
20. How much do you iZi$o-$so,ooo El $1,000,001-$10 million El $500,000,001-$1 billion
estimate your liabilities Cl $50,001-$100.000 El $10,000,001-$50 million Ei $1,000,000,001-$10 billion
t° be? Cl $100,001-$500,000 Ei $50,000,001-$100 million El $10,000,000,001-$50 billion
l:l $500,001-$1 million n $100,000,001-$500 million n More than $50 billion

Part 7: Sign Below

 

i have examined this petition, and i declare under penalty of perjury that the information provided is true and
F°r you correct.

|fi have chosen to file under Chapter 7, i am aware that l may proceed, if eligiblel under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and i choose to proceed
under Chapter 7.

if no attorney represents me and i did not pay or agree to pay someone Who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud irl connection
with a ban ruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

  

 

 

18 U_ . §§ 52, 134_1, 1519, and 3571.
‘.
x“' ' iii j§/`"\ x
__ . _ _ V
Si aiure gi Debtor 111 / O\ q Signature of Debtor 2
Executed on\) 1b Executed on _
MM /DD /YYYY MiVl/ DD /YYYY
Officiai Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

Case 19-10081 Doc# 1 Filed 01/22/19 Page 6 of 66

Debtor 1
Firsl Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Officiai Form 101

 

. . Case numberriili~lmn
LBSl Name

The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfuiiy. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successfui, you must correctly file and handle your bankruptcy case. The rules are very
technicai, and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate With the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list ali your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedules. if you do not list a debt, the debt may not be dischargedl if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying recordsl or iying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfui, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file Without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court Will not treat you differently because you are filing for yourseif. To be
successfull you must be familiar With the United States Bankruptcy Code, the Federai Ruies of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that appiy.

Are you aware that filing for bankruptcy is a serious action With long-term financial and legal
consequences?

n No
w Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

cl No
m Yes

Did you pay or agree to pay someone Who is not an attorney to help you fill out your bankruptcy forms?
q No

n Yes. Name of Person___ _ _ .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Officiai Form 119).

 

By signing here, i acknowledge that i understand the risks involved in filing Without an attorney. l
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property ifi do not properly handle the case.

 

 

l_F§|Jg/at'rl of Pg lcir‘| _ _ Signature of Debtor2
Date "/ ri_ §§“U/ 7/0 l 9 Date
MM/ DD /YYYY MM/ DD /YYYY
Contact phone (682) 320-3890 _ Contact phone
Ce|l phone _(§82_)_320-3890 Ce|| phone _ _ _
Emaii address _ Emaii address
Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-10081 Doc# 1 Filed 01/22/19 Page 7 of 66

Fiii in this information to identify your case:

Debtor1 Ariei K. Sheeley

Firsl Name Middle Name Las| Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Kansas E

Case number

rlil<nonn) |;l Check if this is an
amended filing

 

 

 

Officiai Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed. attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

m Give Details About Your Maritai Status and Where You Lived Before

 

1. What is your current marital status?

n Married
m Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

MNo

n Yes. Llst all of the places you lived in the last 3 years. Do not include Where you live now.

 

 

 

 

 

 

 

 

 

Debtor1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 m Same as Debtor1
_ _ From _ _ From _
Number Street Number Street
To _ To ___
ciry stale zli= cDo _ city state zlP code
n Same as Debtor1 a Same as Debtor 1
From From _
Number Street Number Street
To To
city stare zlP code city stare zlP code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communify property
states and territories include Arizona, Caiifornia, idaho, Louisiana, Nevada, New Mexicol Puerto Rico, Texas, Washington, and Wisconsin.)

Cl No
n Yes. Make sure you fill out Scheduie H.' Your Codebtors (Officiai Form 106H).

W Exp|ain the Sources of Your income

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 8 of 66

Debtor1 Ariei K. Sheeley _

_ _ Case number outlining
Flrst Name Middle Name Lasl Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fi|i in the total amount of income you received from ali jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
E Yes. Fill in the details

 

assert

 

Sources of income Gross income Sources of income Gross income
Check all |hal app|y. (before deductions and Check all that app|y. (before deductions and
exclusions) exclusions)
From January 1 of current year until n :§‘§ages' °§:§§§§§§§§§55§°§§5' $ 1,600.00 n :Vages' C?.mm§$$§°§§s' $
the date you filed for bankruptcy: D§§“EEG' ms _ _ °§§uses' §ps
n Operating a business n Operating a business
F°r last calendar year n Wages, commissions, a Wages, commissions
' bonuses, tips $_ 18,500.00 bonuses, tips $
(January 1 10 December 31.2¥9$\_(8_) m Operating a business n Operating a business
For the calendar year before that cl Wages, co'mmissions, n Wages, commissions
bonuses, tips $ 15 500 00 bonuses, tlps $
. .
(January 1 to December 31,2%_) n Operating a business n Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxab|e. Examples of other income are aiimony; child support; Sociai Security,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received togetherl list it only once under Debtor 1.

List each source and the gross income from each source separateiy. Do not include income that you listed in line 4.

MNo

m Yes. Fiil in the details.

    

`b§b§$r§§_\

     

 

 

 

 

 

D°bm|..z ()§L 21 12 `
Sources ot income Gross income from Sources of income Gross income from
Doscribe below. each source Describe below. each 50""°°
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year:
(January 1 to December 31 ,2018 )
YYYY
For the calendar year before that: $
(January 1 to December 31,2017 ) .
YYYY
$
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 19-10081 Doc# 1 Filed 01/22/19 Page 9 of 66

Debtor 1

Frrs| Name

Ariei K. Sheeley

Middle Name

Case number (rrknuwn)
Lasl Name

m List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

ii No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $6,425* or more?

i:l No. Go to line 7.

w Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

" Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

m No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Officiai Form 107

Creditor's Name

Dates of
payment

Total amount paid Amount you still owe

 

Number

Street

 

 

City

State Z|P Code

 

Credilor's Name

Number

Street

 

City

State ZiP Code

 

Creditor's Name

 

Number

Street

 

City

State Z|P Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Case 19-10081 Doc# 1 Filed 01/22/19 Page 10 of 66

Was this payment for...

n Nlortgage

cl Car

n Credit card

n Loan repayment

n Suppliers or vendors
n Other

n Mortgage

a Car

n Credit card

n Loan repayment

n Suppliers or vendors
n Other

n Mortgage

n Car

Cl credit card

n Loan repayment

m Suppliers or vendors
n Other _

page 3

Debtor1 Ariei K. Sheeley

Case number r/rn:~wnp_ _
Frrsl Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in contro|, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligationsl
such as child support and alimony.

MNO

n Yes. Llst all payments to an insider.

 

 

 

 

Dates of Tota| amount Amount you still Reason for this payment
payment paid owe
$ $
|nsider's Name
Number Street _
City State Z|P Code
$ $

|nsider's Name

 

Number Street

 

 

City State Z|P Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.
dNo
n Yes. List all payments that benefited an insider.

Dates of Tota| amount Amount you still Reason for this payment

payment pa'd owe include creditor's name

 

|nsider's Name

Number Street

 

 

City State Z|P Code

 

|nsider's Name

lNumber Street

 

City SI.D!B le:l Code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-10081 Doc# 1 Filed 01/22/19 Page 11 of 66

Debtor1 Ariei K. Sheeley

Firsl Name Middle Name Last Name

Case number iii i.ii.iii-»]

 

 

m identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
Llst all such matters. including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes

MNO

El Yes. Fiii in the details

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Case lit|e_ imm Name n Pendi"\g

§ n On appeal

;Number Street _ n COnCiuded
Case number _

:City State Z|P Code
Case tlt|o_ 9mm Name n Pe"‘ding

a On appeal

lNumber Sli;§e| m COnCiuded
Case number

city ` state ziP code

10. Within 1 year before you filed for bankruptcy. was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

M No. Go to line 11.
El Yes. i=iii in the information beiow.

Describe the property Date Value of the property

 

Creditor's Name

Number street ' Exp|ain what happened

cl Property was repossessed.

 

m Property was foreclosed.
El Property was garnished.
city _ _ state ziP code _` n Property was attached, seized, or levied.

Describe the property Date Value at the property

 

 

 

 

 

$
Creditor's Name
Number Street
Exp|ain what happened
n Property was repossessed.
n Property was foreclosed.
City Smle Z|P code n Property was garnished.
n Property was attached, seized, or |evied.
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-10081 Doc# 1 Filed 01/22/19 Page 12 of 66

 

Debtor1 A_ne| K- Sheeley Case number (irl<nowii)

i-'i. Jl r.luint- Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institutionl set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNO

El Yes l=ill in the details

 

 

Describe the action the creditor took Date action Amount
was taken
Credilor's Name
_ _ _ $
Number Street
City Slal; 215 C_Ode Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy. was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

M No
n Yes

m List Certain Gifts and Contributions

 

13.Within 2 years before you filed for bankruptcy. did you give any gifts with a total value of more than $600 per person?

@No

n Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift

 

Number Street

c_il`y _ state ziP code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

Number Street

city _state ziP code

Person's relationship to you
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-10081 Doc# 1 Filed 01/22/19 Page 13 of 66

Debtor1 Arie| K- Sheeley Case number(i/knewn)

i'.. il l»'..i-ii_ 'Midd|e Name Last Name

 

14.Within 2 years before you filed for bankruptcy. did you give any gifts or contributions with a total value of more than $600 to any charity?

MNO

n Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZlP Code

m List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disasterl or gambling?

MNO

Cl Yes Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred _ ' _ loss lost
include the amount that insurance has pald. Llst pending insurance

claims on line 33 of Scheduie A/B: Property.

List Certain Payments or Trarlsfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
d No

El Yes. Fill in the details

 

 

 

Descrlption and value of any property transferred Date payment or Amount of payment

l transfer was

Person Who Was Paid . made

Number Street $
' $
l
l city state zlP code
§
1 _
1 Emaii or website address

Person Who Made the Payment, if Not You
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-10081 Doc# 1 Filed 01/22/19 Page 14 of 66

Debtor1 Ariei K. Sheeley

Case number rirknewn)

 

Flrst_Name Middle Name

Last Name

Description and value of any property transferred

 

Person Who Was Paid

l Number Street

 

City State

Z|P Code

 

Emaii or website address

 

Person Who Made the Payment, if Not You

Amount of
payment

Date payment or
transfer was made

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

El Yes Fill in the details

j MNO

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

City State

Z|P Code

Date payment or
transfer was
made

Amount of payment

18. Within 2 years before you filed for bankruptcy, did you sel|, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

No
Cl Yes Fill in the details

Descriptlon and value of property
transferred

 

Person Who Received Transfer

 

 

 

 

Number Street

City State Z|P Code
Person's relationship to you _ _
Person Who Recei_ved Transf_er _
Number Street

`city state _zlP code

Person's relationship to you

Officiai Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

page 8

Case 19-10081 Doc# 1 Filed 01/22/19 Page 15 of 66

Debtor1 Arie| K- Sheeley Case number (/r)mewn)

Flrst Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNQ

El Yes Fill in the details

Description and value of the property transferred Date transfer
was made

Name of trust

 

Llst Cort:aln Financial Account:¢, lnstrumonts, $afo Doposlt Boxol, and Storago units

i 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

l closed, so|d, moved, or transferred?

l include checking, savings, money marketl or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

MNo

El Yes Fill in the details

 

 

l Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed, sold, moved, closing or transfer

| or transferred

` Name of Financial institution _

, xxxx- El checking s

l: Number Street n savings

l n Money market

 

n Brokerage

 

 

City State ZlP Code n Other
XXXX- n Checking $
Name of Financial institution
n Savings
Number street n Money market

 

n Brokerage

l n Other
City State Z|P Code

 

 

l

l 21. Do you now have, or did you have within 1 year before you filed for bankruptcyl any safe deposit box or other depository for
securities, cash, or other valuables?

n No

El Yes Fill in the details

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still

§ have it?
t n NO
§ Name of Financial institution Na,.na n Yes

Number Street Number street

City State Z|P Code

city state zlP code

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-10081 Doc# 1 Filed 01/22/19 Page 16 of 66

 

Debtor 1 Arie| K- Sheeley Case numberiii»iimwii

Flrsi Name Middle Name Last Name

' 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
w No
§ |'_`l Yes Fill in the details

 

l Who else has or had access to it? Describe the contents Do you still
! have it?
| .
§ n No
Name of Storage Facllity Name n Yes
l :
Number Street Number Street

 

 

CityState Z|P Code

 

City State Z|P Code

Idontlfy Property You Hold or Cont:rol for Somoone Elso

§ 23. Do you hold or control any property that someone else owns? include any property you borrowed froml are storing forl
or hold in trust for someone.
n No
Cl Yes Fill in the details
Where is the property? Describe the property Value

 

Owner's Name $

 

“ “ Street

 

Number Street

 

 

 

!
l
t
i

C|ty State Z|P Code

 

City State Z|P Code

leo Details About Environmental information

 

For the purpose of Part 10. the following definitions apply:

a Environmental law means any federa|. state. or local statute or regulation concerning poilution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soill surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize it or used to own, operatel or utilize it. including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutantl contaminantl or similar term.

Report ali noticesl releasesl and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

n Yes. Fiil in the details.

 

 

 

 

Governmental unit Environmental law, if you know lt Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZlP Code
City State Z|F‘ Code
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-10081 Doc# 1 Filed 01/22/19 Page 17 of 66

Debtor1 Arie| K- Sheeley _ Case number(ilknown)

Flrsl_Name Middle Name Lasl Name

25. Have you notified any governmental unit of any release of hazardous material?

mNo

El Yes Fill in the details

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Govornmental unit
Number Street Number Street

 

City State Z|P Code

 

| Clty State Z|P Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

@No

El Yes Fill in the details
Status of the

 

 

 

 

 

Court or agency Nature of the case case
Case title
Court Name cl Pendmg
n On appeal
Number Street n Conciuded
case number city state ziP code

m leo Details About Your Business or Connoctions to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
l:l An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

g No. None of the above applies. Go to Part12.
n Yes. Check ali that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
Do not include Sociai Security number or iTlN.

 

Business Name

 

 

 

ElN:___-________
l Number Street
Name of accountant or bookkeeper Dates business existed
From To
§ city slate zchnde __ __ __ __ __
l Describe the nature of tile business Employer identification number

Do not include Sociai Security number or lTlN.

 

Business Name

 

 

 

ElN:__-________
Number Street
1 Name of accountant or bookkeeper Dates business existed
§
From To
l city slate zlP code
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-10081 Doc# 1 Filed 01/22/19 Page 18 of 66

Debtor 1 Arie| K' Sheeley Case number (i/)tr~.wll

Flrsl Name Middle Name Last Name

Employer identification number
Do not include Sociai Security number or iTlN.

Describe the nature of the business

 

Business Name

 

 

E|N:__-_______
Number Street n
Name of accountant or bookkeeper Dates business existed
From To

 

City State Z|P Code

' 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial

institutionsl creditors, or other parties.

MNo

El Yes Fill in the details below.

Date issued

 

Name m

 

Number Street

 

 

City State Z|P Code

 

 

§

l have read the answers on this Statement of Financial Affairs and any attachments, and i declare under penalty of perjury that the
answers are true and correct. i understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U. S.C. §§ 152, 1341, 1519. and 3571.

till/ll »

of Debto/‘l%_ \(r____ Signature of Debtor 2

umw v f 01 D/KLO \ 9 Date _ _

Did you attach additional pages to Vour Statement of Financial Affairs for Individua/s Filing for Bankruptcy (Officiai Form 107)?

g No
l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
E§i No

Cl Yes. Name of_persorl . Attach the Bankruptcy Pet/t/on Preparer's Notice,
Dec/arat/'on, and Signature (Officiai Form 119).

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-10081 Doc# 1 Filed 01/22/19 Page 19 of 66

Fill in this information to identify your case and this filing:

Debtor1 Ariei K. Sheeley

First Name Middle Name Last Name

 

 

Debtor 2 _
(Spouse, if fillng) Firsl Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of KanSaS E

Case number

lIl cheek if this is an
amended filing

 

 

Officiai Form 106A/B
Scheduie AlB: Property 12/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Bui|ding, Land, or Other Real Estate You 0wn or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, iand, or similar property?

m No. Go to Part 2.
a Yes. Where is the property?

What ls the property? Check all that appiy' Do not deduct secured claims or exemptionsl Put
m Sing|e-fami|y home the amount of any secured claims on Scheduie D:

 

 

 

 

1_1_ v l v n n Dup|ex Or multi_un“ building Credltors Who Have Clalms Secured by Property.

Street address, if available, or other description _ _ _
n COndOmlnlum OF COOPOFB!'V€ Current value of the Current value of the
[:l Manufactured or mobile home entire property? portion you own?
a Land $ $
n investment property

_ [] Timeshare Describe the nature of your ownership
C'ty State Z|P Code n Other interest (such as fee simpie, tenancy by

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

n Debtor1 only

Coumy n DebtorZ only
El Debtari and debtorz amy 9 Fhejk f "“1§ 'S )°°mm“"'fv Property
see ns ruc cons

 

 

n At least one oi the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

What ls the property? Check all that app|y' Do not deduct secured claims or exemptions. Put

n Singie-family home the amount of any secured claims on Schedule D:

1_2_ Creditors Who Have Clal'ms Secured by Property,

Street address, if available, or other description

 

n Dup|ex or multi-unit building

 

 

 

cl COndOmiF\iUm Ol’ COOli>@"\'=\“Ve Current value of the Current value of the
n Manufactured or mobile home entire Pr°Perty? P°"ti°n you °Wn?
- El Land $ 5
n investment property _ _
ely sale ap Code 9 T‘meshare Riifl'stt’i§t']ih"§;“{§e‘;fiXi°p`i;,°tl".'l`§.§se'§'§y
n Other _ the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

n Debtor 1 only
n Debtor 2 only

 

 

County .
n Debtor1 and Debtor 2 only n Check if this is community property
n At least one of the debtors and another (See inSfl'UCinnS)
Other information you wish to add about this item, such as local
property identification number:
Officiai Form 106A/B Scheduie AlB: page 1

Case 19-10031 Doc# 1 P'li'lié‘€l 01/22/19 Page 20 of 66

Ariei K. Sheeley

Firsl Name Middle Name

Debtor 1

1.3.
Street address if available, or other description

 

 

 

 

Last Name _

Case number iirlmal.r,i

What is the property? Check all that apply.
n Singie-family horne

E| Duplex er multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have Cial'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

n Land $ $
n investment property
City State Z|P Code n Timeshare Describe the nature of your ownership
n interest (such as fee simplel tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C _t n Debtor1 only
oun y n Debtor 2 only
E| Debtor1 and Debtor 2 only n Check if this is community property
n At least one of the debtors and another (See mstructlons)
Other information you wish to add about this item, such as local
property identification number:
2_ Add the dollar value of the portion you own for all of your entries from Part1l including any entries for pages $
you have attached for Part 1. Write that number here. ...................................................................................... 9

m Describe Your Vehicles

 

 

 

Do you own, leasel or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Scheduie G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

w No
n Yes
3_1. Make:
l\/lodel:
Year:
Approximate mileage:

Other information:

if you own or have more than one, describe here:

3_2, Make:
|\/lodei:
Year:
Approximate mileage:

Other information:

 

Officiai Form 106A/B

Case 19-10081

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see`
instructions)

Sc edul

oc?¢A/lB: Pli’ii‘é'ti 01/22/19 Page 21 of 66

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Clal'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Credilors Who Have C/al'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

page 2

Ariei K. Sheeley

Debtor 1 _
Firsl Name Middle Name
3_3_ Make:
Model:
Year:

Approximate mileage:

Other information:

3,4_ Make:
Model:
Year:
Approximate mileage:

Other information:

Last Name

Case number (lrknewn)

Who has an interest in the property? Check one.

cl Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

i:l Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

cl Debtor1 and Debtor2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have C/aims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

4. Watercraft, aircraft, motor homesl ATVs and other recreational vehiclesl other vehicles. and accessories

Examp/es.' Boats trailers motors personal Watercraft, fishing vessels snowmobiles motorcycle accessories

m No
n Yes

4,1_ Make:
l\/iodei'.
Year:

Other information:

if you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ ')

Officiai Form 106A/B

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

l:l Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

c dule

Case 19-10061 8 oc#"f: Prl‘i'ifé?l 01/22/19 Page 22 of 66

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have CIal'ms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount cf any secured claims on Scheduie D:
Creditors Who Have C/aims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

 

 

page 3

Debtor1 Ar|e| K' Sheeley Case number rd:mai~i=i

Firsl Name Middle Name Last Name

m Describe Your Personal and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples l\/lajor appliances furniture, linens china, kitchenware

El Yes Describe _________ _l\/ly furniture and linens

7. Electronics

Examples Televisions and radios audio, video, stereo, and digital equipment; computers printers, scanners; music
collections electronic devices including cell phones cameras media players games

n No l _
Cl Yes. Describe .......... §TV and l\/ly Smartphonbe
8. Collectibles of value ------ n v

Examples Antiques and figurines; paintings prints or other artwork; books pictures or other art objects
stamp, coin, or baseball card collections other collections memorabilia, collectibles
m No

a Yes. Describe .......... §
9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables golf clubs skis canoes
and kayaks; carpentry tools musical instruments

El No §
n Yes. Describe .......... §
10. Firearms
Examples: Pistols rifles shotguns ammunition, and related equipment

m No §
n Yes. Describe ..........

11.Clothes
Examplesl Everyday clothes furs, leather coats designer wear, shoes accessories
n No .. .. ..
Yes. Describe ,,,,,,,,,, _; my clothing, coats shoes etc
12.Jewelry
Examples: Everydayjewelry, costume jewelry, engagement rings wedding rings heir|oom jewelry, Watches, gems
gold, silver
m No

n Yes. Describe ........... '

13.Non-farm animals
Examples.' Dogs, cats, birds horses

CI No
n Yes. Describe..........._

14.Any other personal and household items you did not already list, including any health aids you did not list

ElNo

n Yes. Give specific
information.

15. Add the dollar value of all of your entries from Part 3l including any entries for pages you have attached
for Part 3. Write that number here .................................................................................................................................................... ')

Of"°‘a' F°"“ mem Case 19-10061 S°l§‘§`€>`t§?¢“' :P'l‘-"i’leé?l 01/22/19 Page 23 of 66

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

` $ 1,500.00

l'| $ 250.00

$ 250.00

 

 

 

 

page 4

Debtor1 Ar|e§ K' Sheeley Case number (/rknewn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ftrlsl Nitmc Middle Name la!il Name
m Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current Vaer °f the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Examples Money you have in your Wallet, in your homel in a safe deposit box. and on hand When you file your petition
m No
n Yes..... cash: ___________________ $
17. Deposits of money
Examp/es.' Checking, savings or other financial accounts certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
cl No
[:l Yes institution name:
17_1_ Checking account l\/lid Amerlca Credit Union $ 25.00
17 2 Checking account $
17.3. Savings account; $
17.4. Savings account: $
17.5. Certlficates of deposit; $
17.6. Other financial account: $
17.7. Other financial account $
17.8. Other financial account: 5
17.9. Other financial account: $
18. Bondsl mutual funds, or publicly traded stocks
Examples.' Bond funds investment accounts with brokerage firms money market accounts
El No
n Yes ................. institution or issuer name:
19. Non-pubiic|y traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLCl partnership, and joint venture
n No Name of entity: % of ownership:
a Yes. Give specific O°/o %
information about o
them ....... 0 /° ‘i‘=
_ OoAJ _'_`_h'_,%
Officiai Form 106A/B dui page 5

Case 19-10061 S°i‘§`oc?¢~f: P'l§il°é‘€i 01/22/19 Page 24 of 66

Debtor 1

Ariei K. Sheeley

Case number (lrknewn)

 

Firs| Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks cashiers' checks promissory notes and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

El No
n Yes. Give specific

information about
them .......................

issuer name:

 

 

 

21. Retirement or pension accounts
Exan'lples.l interests in iRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

El No
a Yes. List each

account separately Type of accounts

institution name:

401(k) or similar plan:

 

Pension plan:

lRA:

 

Retirement account:

 

Keogh:
Additionai account:

Additionai account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples.' Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications

companies or others

m No
n Yes ..........................

institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit orl rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

Other:

 

23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

El No
i:l Yes ..........................

Officiai Form 106A/B

issuer name and description:

 

 

 

c dule

Case 19-10061 S oc#"f“ P'ii‘l’fé‘il 01/22/19 Page 25 of 66

W(~HEH$'$

8969(£}(£69£€(£69£9

page 6

Debtor1 Ariei K- Sheeley Case number (/rknawn)

Firsl Name _ Middle Name Last Name

 

 

24.lnterests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
[:l No
m Yes ....................................

institution name and description. Separately tile the records of any interests.11 U.S.C. § 521(0):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1)l and rights or powers
exercisable for your benefit

mNo

n ¥es. Give Specmc § l
information about them....i l $

26. Patents, copyrights trademarks, trade secrets, and other intellectual property
Examples lnternet domain names Websitesl proceeds from royalties and licensing agreements

DNo

n Yes. Give specific
information about them...._ $

27. Licenses, franchises and other general intangibles
Examp/es: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

El No
El Yes Give specific l
information about them_...§ $
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you

UNo

n Yes. Give specific information §
about them, including whether l
you already filed the returns State:
and the tax years .......................

Federal:

| Locak

29. Family support
Examples Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

ElNo

n Yes. Give specific information ............

 

Alimony: $
Maintenance: $
Suppoit: $_
§ Divorce settlement $
: l Property settlement: $
30. Other amounts someone owes you
Examples Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers' compensation,
Sociai Security benefits unpaid loans you made to someone else
L_J No
m Yes. Give specificinformation ............. .. . _ _ .. _ . .. _ l

i s

Officiai Form 106A/B c du|e

Case 19-10061 S oc#"f” P'l‘ii'leé?l 01/22/19 Page 26 of 66 pew

Debtor1 Ar'e| K' Sheeley Case number (irl\-im».m]
Firsl Name Middle Name Last Name

 

31. interests in insurance policies
Examples Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

UNo

n Yes. Name the insurance company Company name: Beneficiary; Surrender or refund value;
of each policy and list its value.

 

‘.S
$
$

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

ElNo

n Yes. Give specific information .............. § §
§ 5

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples.' Accidents employment disputes insurance claims or rights to sue
m No

n Yes. Describe each claim. ....................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

CiNo

n Yes. Describe each ciaim. .....................
. n $_

35.Any financial assets you did not already list

[:lNo

n Yes. Give specific information............ s

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..................................... ._ -) 5

 

 

 

 

m Describe Any Business-Reiated Property You 0wn or Have an interest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
ij No. Go to Part 6.
El Yes co to line 36.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

3B.Accounts receivable or commissions you already earned
i;l No
l
n Yes. Describe.......z

39. Office equipment, furnishings, and supplies
Examples.' Business-related computers software, modems printers copiers fax machines rugs telephones desks chairs electronic devices

ij No __ .. .
a Yes. Describe ....... §$

Officiai Form 106A/B dui

Case 19-10031 S°l§‘§`oc?¥"f§ P'l§i’fé§c§i 01/22/19 Page 27 or 66 page 8

Debtor1 Ar|e| K- Sheeley Case number iriiinii-iii_

Firsl Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business and tools of your trade

El No __ __ .. .. .. ..
l:l Yes. Describe,.,.,.,_ §$

41.|nventory
E'.j NO _ , . .. .. _
n Yes. Describe.......§ ._$

42.|nterests iri partnerships orjoint ventures
El No
n Yes. Describe.......

 

 

Name of entity: % of ownership:
_ % 5
_ __% $
% $

 

43. Customer lists mailing lists, or other compilations
E| No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
n No _
n Yes. Describe ........ '

44.Any business-related property you did not already list
E'I No
El Yes. Give specific
information ......... _

 

 

 

-(£€HEBH'EB$

 

 

45. Add the dollar value of all of your entries from Part 5l including any entries for pages you have attached $
for Part 5. Write that number here .................................................................................................................................................... ')

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.
lf you own or have an interest iri farmlandl list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Cl No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
n No
El Yes .......................... 5
$

Official Form 106A/B du|

Case 19-10061 S°lf‘)`oc :P'i‘-‘lleé‘€l 01/22/19 Page 26 or 66 pages

Deb§o§.§ Arie| K- Sheeley Case number iiri..mi\ni

Firsl Name Middle Name Last Name

 

 

48. Crops_either growing or harvested
Cl No

\:l Yes. Give specific .

information ............. $

49. Farm and fishing equipment, implements machinery, fixtures and tools of trade
El No
Cl Yes __________________________

50. Farm and fishing supplies chemicals and feed

m No
n Yes ..........................

l l §

51.Any farm- and commercial fishing-related property you did not already list
cl No
n Yes. Give specific' §
information .............. $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .............. 9

 

 

 

 

Describe All Property You Own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already |ist?
Examples: Season tickets country club membership

m No _
l:l Yes. Give specific '
information. ____________ _ . $

 

 

54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $

 

 

List the Totals of Each Part of this Form

 

55.Part 1: Total real estateI line 2 9 $ O'OO

56. Part 2: Total vehicles line 5 $ 0'00

$ 2,000.00

57.Part 3: Total personal and household items line 15

$ 25.00

58. Part 4: Total financial assets line 36

59. Part 5: Total business-related property. line 45 $ 0'00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not listed, line 54 + $ 0~00

2 025. 00

62.Total personal property. Add lines 56 through 61. .................... $ §-Copy personal property total 9 +$ 2.025-00

 

 

63.Tota| of all property on Scheduie A/B. Add line 55 + line 62 .......................................................................................... $ 2'025'00

 

 

 

Officiai Form 106A/B du|e AlB: P

Case 19-10061 S°l§§oc#l l%lle“d 01/22/19 Page 29 or 66 page 1°

Fill in this information to identify your case:

 

Debtor1 Arie| K. Sheeley

 

 

First Name Middle Name Lasl Name
Debtor 2
(Spouse, if nling) FirsiName Miadia Name LasiName
United States Bankruptcy Court forthe:DiSil'in Of Kansas E
Case number _ _ n CheCk if this iS an
(|f known)

amended filing

 

Officiai Form 106C
Schedule C: The Property You C|aim as Exempt 04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt, |f more
space is neededl fill out and attach to this page as many copies of Part 2: Additiona/ Page as necessary. On the top of any additional pages write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt, Alternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. Howeverl if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amountl your exemption
would be limited to the applicable statutory amount.

m identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one oniy, even if your spouse is filing with you,

M You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Speclflc laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value Erom Check only one box for each exemption.
Schedule AfB
Brief - Kansas Statute Ann.
. . _ g . .
description C|othin 5250 00 M $ 250 00 60_2304
§_§ne from n 100% of fair market value, up to
Schedu/e A/B_- any applicable statutory limit
Brief . . Kansas Statute Ann.
descr§p§§on§ Furnishinds $1,500.00 M $ 1,500.00 60_2304
§_§ne from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief - Kansas Statute Ann,
descrip§§cn§ Electronics 5250.00 21 $ 250.00 60_2304
§_§ne from n 100% of fair market value, up to
Schedu/e A/B_~ any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNo

a Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

w No
n Yes

O“‘°‘a' F°"" 1°60 Case 19-10033£“°°5%)%=#? P"l‘-“hré"dYti‘l‘i§"£‘/iif"°'l“-Pége 30 or 66 page 1 °f-

Debtor1 Ariel K. Sheeley

 

Firsl Name Middle Name

m Additionai Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Scheduie A/B.' _

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.'

Brief
descriptionl

Line from
Schedule A/B: _

Brief
descriptionl

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B.' _

Brief
description:

Line from
Schedule A/B.' `

Brief
description:

Line from
Schedule A/B.l

Brief
description:

Line from
Schedule A/B: _-_

Brief
description:

Line from
Schedule A/B.'

Officiai Form 106C

Last Name

portion you own

Copy the value from
Schedule A/B

Current value of the

Case n i.i m ber [if ki:riwri]

Amount of the exemption you claim

Check only one box for each exemption

El $
n 100% of fair market value, up to
any applicable statutory limit

El $
m 100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

El$

cl 100% of fair market value, up to
any applicable statutory limit

Ci$

n 100% of fair market value, up to
any applicable statutory limit

El $
n 100% of fair market value, up to
any applicable statutory limit

|;l$

m 100% of fair market value, up to
any applicable statutory limit

El$

n 100% of fair market value, up to
any applicable statutory limit

El $
n 100% of fair market value, up to
any applicable statutory limit

U$

 

m 100% of fair market valuel up to
any applicable statutory limit

El $
cl 100% of fair market value, up to
any applicable statutory limit

El $
n 100% of fair market value, up to
any applicable statutory limit

Case 19-100§?t`e°“t$§é§`?ipr°'l§iféd°ibi'/YE?Z5"° tage 31 or 66

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

page 2_ of _

Fill in this information to identify your case:

Ariei K. Sheeley

Firsl Name

Debtor 1

 

Middle Name Last Name

Debtor 2

 

(SPOUSS, if fliing) Firsl Nama_ Middle Name Last Name

United States Bankruptcy Court for the: District Of Kansas

Case number
(lf known)

 

El

n Check if this is an

 

Officiai Form 106D

 

Schedule D: Creditors Who Have Ciaims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additionai Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

M No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

n Yes. Fill in all of the information below.

 

m List Aii secured claims

 

 

 

 

 

 

 

 

 

Column A` Column B Column C
2. List all secured claimsl if a creditor has more than one secured claim, list the creditor separately Amount of c§a§m va§§_§e of collateral unsecured
for each claim. lf more than one creditor has a particular claiml list the other creditors in Part 2. m m daduc§ ma gm supports this portion
As much as possible. list the claims in alphabetical order according to the creditor's name. va§ue cf w§§a§e§a§_ claim §§ any
Describe the property that secures the claim: $__ _ _ _ __ $ $
Credno_,s Name _ __ ______________ ______ __
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
El unliquidated
City State ziP code n D§Spu§ed
' Wh° °We$ the debt? Check One- Nature of |ien. Check all that app|y.
| n Debto" 1 On'y n An agreement you made (such as mortgage or secured
m Debtor2 only car loan)
|;| Deb§o§»§ and Debto§ 2 on§y a Statutory lien (such as tax lien, mechanic's lien)
a At least one of the debtors and another a Judgme"( lien from 3 |aWSL'"
cl Other (inc|uding a right to offset)
\;l Check if this claim relates to a
community debt
_ Date debt was incurred Last 4 digits of account number __ _ _ _
E] Describe the property that secures the claim: $_ _ $ $
§ Credilor's Name _ § _ _
Number Street __ _ __ _ _ _
As of the date you filel the claim |s: Check all that app|y.
n Contingent
n Unliquidated
Cily slate ziP code n D§spu§ed
Wh° °We$ the debt? Check One~ Nature of lien. Check all that apply.
n Debiol’ 1 Only a An agreement you made (such as mortgage or secured
El DebtorZonly car loan)
n Debto§§ and Deb§°r 2 on§y n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n J"dgment lien from a lawsuit
n Other (inc|uding a right to offset)
El Check if this claim relates to a
community debt
Date debt was incurred _ __ Last 4 digits of account number _ _ _ _ __
Add the dollar value of your entries in Column A on this page. Write that number here: h_ §
O*f"='a' F°"“ 1060 CaseS£Qe-dlcc?sii°d'ta'sditv°l"av‘=l:iledsoiizziteP'°Page 32 or 66 page1 °f_

Ariei K. Sheeley

Debtor 1

Case number tiritnownl

 

Firsl Name Middle Name

Last Name

 

 

 

 

 

 

 

 

 

Additional page ::':UmntA l l i Ct:fwrmn? lt t l gommn id
oun o c a m a ue 0 co a era risecur
After listing any entries on this pagel number them beginning with 2.3, followed no noldedumhe mm supports this punch
by 2.4, and so forth. value of collaterat. Claln'l lt any
Describe the property that secures the claim: $ $ $
Creditor's Name . ..
Number Street _
As of the date you file, the claim is: Check all that app|y.
n Contingent
city slate ziP code Cl unliquidated
n Disputed
Who owes the debt? Check one. Nature of lien. check all that apply.
cl Debtor1 On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
E] Deb§o§§ and Deb§o§- 2 On§y n Statutory lien (such as tax |ien, mechanic's lien)
n At least one of the debtors and another n Jlldgme"\t lien from a lawsuit
m Other (inc|uding a right to offset)
n Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number _ _ _ __
g Describe the property that secures the claim: $ $ $
Credilor's Name _ _ _ _ _ _ _
Number Street _
As of the date you fi|e, the claim is: Check all that app|y.
_ ontin ent
n C g
n lqul ate
El u l' 'd d
Clly State Z|P Code n D§spu§ed
Who owes the debt? Check one' Nature of |ien. Check all that app|y.
n Debtor1 only n An agreement you made (such as mortgage or secured
n Debtor20n|y Car§°a§§)
n Debtor1 and Debior 2 On|y n Statutory lien (such as tax lien, mechanic's lien)
n At least one of the debtors and another n Judgment lien from a lawsuit
ij Check if this claim relates to a n Omer ('nc|udmg a mgm to Offset)
community debt
Date debt was incurred Last 4 digits of account number _ _ _ _
l Describe the property that secures the claim: $ _ $__ _ _ $

 

 

 

Credilor's Name

 

Number Street

 

 

Cily State Z|P Code

Who owes the debt? Check one.

Debtor1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

U UUUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries iri Column A on this page. Write that number here: 5

lf this is the last page of your form, add the dollar value totals from all pages,

_Write that_r_'ii_i_mber_he_re:

Officiai Form 106D

Ga¥i!l‘€n§l93QEOIDS<i\ed\[§GC¢#€Lif°rPNEtjt®€E/Q@WE§€C\P&QBPB@€OP 66

l
l
As of the date you fi|e, the claim is: Check all that app|y.
n Contingent
n Unliquidated
n Disputed
Nature of |ien. Check all that app|y.
|;l An agreement you made (such as mortgage or secured
car loan)
Statutory lien (such as tax lienl mechanic's lien)
Judgment lien from a lawsuit
Other (inc|uding a right to offset)

El|:|l;l

Last 4 digits of account number _ _

 

 

$

page _ of

Debtor1 Arie| K' Sheeley Case number tiitm.uiil

 

Firsl Name Middle iTame Last Name

m List others to Be Netified for a oebt That You Aiready Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part1. For examplel if a collection

agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Slml|arly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_ _ _
NUtber SEet
City State ZlP Code

|:§ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street _

City State Z|P Code

§_§ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street _ _

City State Z|P Code

|:| On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street _

`clty state ziP code

E On which line in Part1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State Z|P Code

|: On which line iri Part 1 did you enter the creditor?
Name _ _ _ Last 4 digits of account number_ _ _ __
Number Street

 

 

City State Z|P Code

Oiicia' Form 106D caseeeztzoseeiiu'e lessees viiitelsve)§r~zmewei>ag°estvoi 66 page _ Of_

Fi

 

ll in this information to identify your case:

Deb§o,§ Ariei K. Sh_eeley

 

 

Firsl Name Middle Name

Debtor 2
(Spousel if filing) Firsl Name

United States Bankruptcy Court forthe: District Of Kansas

Case number

Mid_dle Name _

Last Nam_e

La:Nama

 

(|f known)

 

 

Officiai Form 106E/F

 

Schedule ElF: Creditors Who Have Unsecured C|aims

El check ii this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Officiai Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
neededI copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages write your name and case number (if known).

m List All of Your PR|°R|TY Unsecured C|aims

1.

 

Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.
n Yes.

List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed. identify what type of claim it is. lf a claim has both priority and nonpriority amounts list that claim here and show both priority and
nonpriority amounts As much as possible. list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2,1

 

 

 

Officiai Form 106E/F

Priorily Credilor's Name

Number Street

 

City State Z|P Code

Who incurred the debt? Check one.

m Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

Priority Credilor's Name

 

Number Street

 

City Stale Z|P Code

Who incurred the debt? Check one.

cl Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this claim is for a community debt

is the claim subject to offset?

n No
C|__Yes

Last 4 digits of account number _ _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
El Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
Taxes and certain other debts you owe the government

intoxicated

El
a C|aims for death or personal injury Whi|e you were
n Other. Specify

 

Last 4 digits of account number _ _

When was the debt incurred?

As of the date you fi|e, the claim ls: Check all that apply.
n Contingent

El unliquidated

a Disputed

Type of PR|OR|TY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

C|aims for death or personal injury while you Were
intoxicated

U UUU

Other. Specify _

Case 19-1®$8dtiie ElDoo¢/aiiaprs \Fiileloh\@utzadiiei citinth 35 of 66

 

Prlority' Noripriority
amount amount
$ $
$ 5
page 1 of _

Debtor1 Ariei K. Sheeley

Case number iiiimtmii§

 

 

Fl'r§ Name Middle Name

Lasl Name

m Your PR|OR|TY Unsecured C|aims - Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

l:l

Priority Creditor's Name

 

Number Street

 

 

city _ state ziP code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check lf this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

 

Priority Creditor's Name

 

Number Street

 

 

Cily State Z|P Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor2 only

a Debtor1 and Debtor 2 only

n At least one ofthe debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?

n No
n Yes

 

P_riodty EredM's Name

 

Number Street

 

City State Z|P Code

Who incurred the debt? Check one.

n Debtor1 only

El Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

n No
U__Yes

Officiai Form 106E/F

Total claim Frlority

El'i'lDLll‘lt

Last 4 digits of account number _ _ $ $

Nenpiierir§,-
amount

 

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n C|aims for death or personal injury while you were
intoxicated

El other. specify

 

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply.

El Contingent
El unliquidated
l;l Disputed

Type of PR|OR|TY unsecured claim:

l;l Domestic support obligations
Taxes and certain other debts you owe the government

Ei

n C|aims for death or personal injury while you were
intoxicated

Cl

Other. Specify

 

Last 4 digits of account number _ _ $ 5
When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply.

n Contingent
l;l Unliquidated
cl Disputed

Type of PR|OR|T¥ unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

C|aims for death or personal injury while you were
intoxicated

Other. Specify

El UUU

 

CaS€ 19-1€)@9111'¢ E[B(RI¢#U?'S \Pll€|tl“@]i/@MQ* C|PQQ€ 36 Ol 66

page _ of _

Debtor 1

m List All of Your NONFR|OR|TY Unsecured C|aims

3. Do any creditors have nonpriority unsecured claims against you?
n No. You have nothing to report in this part. Submit this form to the court with your other schedulesl

Ariei K. Sheeley

 

Firsl Name Middle Name

Last Name

Case number (irknuwn)

 

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

Officiai Form 106E/F

Ace Cash Express

 

Nonpriorily Credilor's Name

6259 East Twenty First Street North

 

Number Street

Wichita KS

City State

Who incurred the debt? Check one.

L;”i Debtor1 only

El Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Sky|ine Apartments

Nonpriorily Creditor's Name

2440 Souht Glendale Street_

Number Street

Wichit_a KS

 

67208

Z|P Code

67210

 

City State

Who incurred the debt? Check one.

gt Debtor1 only

n Debtor 2 only

cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
g No
m Yes

Kansas Gas Service

N_onpri;ily Creditor's Nam_e

3737 North Broadway Avenue

Z|F' Code

 

Number Street

Wichita KS

67209

 

City State

Who incurred the debt? Check one.

a Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

Z|P Code

Case lQ-l$)@@d_l_ile EEBOU#HE_MS \Piil®th\@llf@§z'ul®t C|PGQ€ 37 Of 66

 

Totnl- claim
- - 7 1 7 4

Last 4 dlglts of account number _ __ __ __ $ 563_27 n
When was the debt incurred? 08/25/2016 n
As of the date you file, the claim is: Check all that apply.
n Contingent
E| unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
l:l Ob|igations arising out of a separation agreement or divorce

that you did not report as priority claims
[:l Debts to pension or profit-sharing plans, and other similar debts
q Other. Specify _PAY DAY LOAN
Last 4 digits of account number _7 _1 _7 l $_ _ 983'17
When was the debt incurred? 09/04/2016
As of the date you file, the claim is: Check all that apply.
n Contingent
cl Unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
cl Student loans
cl Ob|igations arising out of a separation agreement or divorce

that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
E€t other. specify _Bental Arrearage Deposlt
Last 4 digits of account number _7 _1 _7_ _4 $ 254_71
When was the debt incurred? 08/07/2017
As of the date you file, the claim is: Check all that apply.
a Contingent
Cl unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Ob|igations arising out of a separation agreement or divorce

that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
Ed" other. specify L\lattgal Gas Bill Utilities

page _ of ___

Debtor ‘i

Ariel K. Sheeley

 

Firsl Name Middle Name Las| Name

Case number tir inmqu

Your NONPR|OR|TY Unsecured C|aims - Continuation Page

' After listing any entries on this page, number them beginning with 4.4. followed by 4.5, and so forth.

 

4.4

 

 

 

 

Officiai Form 106E/F

 

Progressive Leasing Cor

 

Nonpriority Credilor's Name

256 West Data Drive

 

Number Street

Eraper UT

Cily Sl':ii.la

84020

EJ`F`" code

 

Who incurred the debt? Check one.

F.`i Debtor1 only

n Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Check lnto Cash

Unpriority Creditor's Name

2424 South Seneca Street

 

 

 

Number Street

Wichita KS 67217

 

City State Z|P Code

Who incurred the debt? Check one.

M Debtor1 only

n Debtor2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

w No
l;l Yes

Capital One

Nonpriority Credilor's Name

PO Box 30281

 

Number Street

Salt Lake City UT

City State

84130

Z|P Code

 

Who incurred the debt? Check one.

n Debtor1 only

m Debtor2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

at No
n Yes

CaSe 19-1$)®€13!'€ ElDiCRB¢#ifPrS VWil>E!t§\©Qti§%lil@ C|Fli?f&ge 38 Of 66

Total claim

Last 4 digits of account number L _1_ _7_ 4_

$ 1,253.00

When was the debt incurred? 02/14/2017

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
U Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plansl and other similar debts

Et Other. Specify Lease Agreement Default__

Last 4 digits of account number L 1_ L 4_

t 256.1§
When was the debt incurred? 03/22/2017

As of the date you file, the claim is: Check all that apply.

Et Contingent
cl Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

El other. speoiry Pay Day Loan Default

 

$ 986.21
Last 4 digits of account number _Z_ 1 l i _

When was the debt incurred? 08/05/2016

As of the date you file, the claim is: Check all that apply.

n Contingent
l'_`| unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

Ei other. specify gedit Crad Default

page _ of _

Debtor1 Ariei K. Sheeley

Firsl Name Middle Name Ei Name

m List All of Your NONPR|OR|TY Unsecured C|aims

Case number (irlmown)

 

3. Do any creditors have nonpriority unsecured claims against you?

n No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each claim. For each claim listedl identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Credit One Bank

Nonpriority Creditor`s Name

PO BOX 96872

 

Number Street
Las Vegas NV 89193
Cily State Z|P Code

Who incurred the debt? Check one.

<[~_£l Debtor1 only

El Debtor2 only

n Debtor1 and Debtor2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

ga No
n Yes

|4-2 l l\/leritrust Credit Union

 

 

Nonpriority Creditor's Name

8710 East 32nd Street North

 

 

 

Nun_tbe_r Street
Wichita KS 67226
Cily State Z|P Code

Who incurred the debt? Check one,

g Debtor1 only

n Debtor 2 only

ill Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
w No
n Yes

sYNcB H xx

nonpriority Credilor's Name

PO Box 965015

 

 

Number Street
Orlando FL 32896
city _ state ziP code

Who incurred the debt? Check one.

m Debtor1 only

i:l Debtor2 only

cl Debtor 1 and Debtor 2 only

i:l At least one ofthe debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
U No
n Yes

Of'Hcial Form 106E/F

CaSe 19-1€)@%'|€ E[BOZI##i]_OrS \Fiii€itii\@lif@§_bhl®i C|YQQ€ 39 Of 66

Total claim
Last 4 digits of account number_7 l l i 562'18
When was the debt incurred? 02/02/2016

As of the date you filel the claim is: Check all that apply.

n Contingent
l:l unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing plans and other similar debts

§ other. specify_ Credit_ _CArd At;_c_qu__n_t__ D_ef_au_lt_

Last 4 digits of account number _7 _1 _7 1 $ 1257-21
0 _

When was the debt incurred? W

As of the date you filel the claim is: Check all that apply.

[;l Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
( . .
§ other. specify Credit Unlon

Last 4 digits of account number _7 _1 _7 _4 986'14
When was the debt incurred? 06/04/2015 _

As of the date you file, the claim is: Check all that apply.

m Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

l;l Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

§ other. specify bank card default

page _ of _

Debtor 1

Ariei K. Sheeley

 

rtrlt| anllii llttlali;tre Name

t not Nitn\o

Case number (i/kncwn)

w Your NONPR|OR|TY Unsecured C|aims - Continuation Page

After listing any entries on this page, number them beginning with 4,4, followed by 4.5, and so forth.

 

4.4

 

 

 

 

Officiai Form 106E/F

 

Verizon Wireless

 

Nonpriorily Creditor's Name

PO Box 650051

 

Number Street

Dallas TX

75286

 

ClW State

Who incurred the debt? Check one.

m Debtor1 only

§ Debtor2 only

i;l Debtor 1 and Debtor 2 only

m At least one of the debtors and another

§ check if this claim is for a community debt

ls the claim subject to offset?

al No
n Yes

Fingerhut

Z|P Code

 

Nonpriority Credilor's Name

6250 Ridgwood Road

 

Number Street

Saint Cloud MN

56303

 

City State

Who incurred the debt? Check one.

n Debtor1 only

n Debtor2 only

cl Debtor1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

We||s Fargo

Z|P Code

 

Nonpriorily Credilor's Name

PO Box 5119

 

Number Street

Sioux Falls SD

57117

 

city state_ _

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

§ Debtor1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

w No
n Yes

Z|P Code

Case 19-1??1'5§‘£'° EB=c°c%i"t's "l‘-*li’eilivo_“t?§°£l“_t‘§ °'ai'*-"§ge 40 ci 66

Total claim

Last 4 digits of account number l 1_ 1 4_
08/05/2016

y 631.05

When was the debt incurred?

As of the date you filel the claim is: Check all that apply.

n Contingent
§ unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

n Other_ Specify Ce" Phorle Bill

Last 4 digits of account number l __1_ L 4_

03/05/2015

s 235. i§§
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

i;l Contingent
§ unliquidated
i:l Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
m Other. Specify__ Credit ACCOU|'|'[

w-- rt

5 " 632.14
Last 4 digits of account number l _ L i _

When was the debt incurred? 01/01/2016

As of the date you file, the claim is: Check all that apply.

n Contingent
§ unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

l:l Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

El§ Debts to pension or profit-sharing plans, and other similar debts
Cl other. specify loan

page _ of _

Debtor1 ALlel K. Sheeley Case number (ifimunni _

Firsl Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured C|aims

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court with your other schedules
Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

. Total claim
Speedy Cash Last 4 digits of account number_7_ l l _4_ 1 566 14
Nonpriority Creditor's Name $_ ’ '
7330 West 33rd Street North When was the debt incurred? 04/04/2016
Number Street
Wichita KS 67205
city 'state i`l`r= c?de ` As of the date you file, the claim is: Check all that apply.
n Contingent
go incurred the debt? Check one. U Unliquidated
Debtor 1 only § Disputed
cl Debtor 2 only
El Debtor1 and Debtor2 only Type of NONPR|OR|TY unsecured claim:
n At least one of the debtors and another m Student loans
n check if ti.iis claim is for a community debt n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims
|S the C|aim Subject 10 Offset? n Debts to pension or profit-sharing plans, and other similar debts
n NO gail Other. Specify pay Day LOal"l
m Yes
AI\/ICOL Last 4 digits of account number _7 _1 _7 l S 786-21
Nonpriority Creditor's Name _ - When Was the debt incurred? 09/09/2016
PO Box 21625
Number Street
Columbia SC 29221 As of the date you file, the claim is: Check ali that apply.
City State Z|P Code n Contingent
Who incurred the debt? Check one. a Unliquidated
m Debtor 1 only n D'sputed
cl Debtor2 only _
m Debtor1 and Debior 2 only Type of NONPR|OR|TY unsecured clalm:
a At least one ofthe debtors and another n Student loans
_ _ _ _ _ n Ob|igations arising out of a separation agreement or divorce
l:l Check lf this claim ls for a community debt thai you did noi rooo,.i as prioiiiy claims
is the claim subject to offset? no Debts to pension or profit-sharing plans, and other similar debts
m No § other, specify Collection Accounts
n Yes
|"3 | Centra| States ReCOVeW _ Last 4 digits of account number _7 _1 _7_ _4 $ 863_11
N°"p"'°"ly Cred"°'$ Name When was the debt incurred? 08/08/2016 _ _ :
PO Box 3130 _
Number Street _
Hutchinson KS 67504

As of the date you file, the claim is: Check all that apply.

 

Cily State Z|P Code

n Contingent
§ unliquidated
i;l Disputed

Who incurred the debt? Check one.

ga Debtor 1 only
n Debtor 2 only
n Deb‘°rl and Deb‘°” 2 °“'Y Type of NoNPRloRlTY unsecured claim:

cl At least one of the debtors and another
n Student loans

n Check if this C|aim is f°" a C°mmu“ity debt n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

i;l Debts to pension or profit-sharing plans, and other similar debts

§ other. specify Westar Electric Companv Bill

ls the claim subject to offset?
q No
[;l Yes

Officia' Form 106E/F Case 19-16'5'§ le Elig:occr ii°'s \l%'il’e'oav§i,/Ez/f§d clig'éi°`ge 41 of 66 page _ °f_

Ariei K. Sheeley

First Name Middle Name

Debtor 1

Lasl Name

Case number tiritnuwiii_

m Your NONFR|OR|TY Unsecured C|aims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.4

 

 

 

LVNV Funding LLC

Nonpriority Creditor's Name

PO BiOX 1269

Number Street

Greenvil|e SC
City State

29603

Z|P Code

 

Who incurred the debt? Check one.

§ Debtor1 only

n Debtor2 only

ij Debtor 1 and Debtor 2 only

El At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

M No
n Yes

:h
01

Genesis Heaith Club

Nonpriorily Credilor's Name

1550 North Rock Road

Number Street

Mchita KS

City State

 

 

 

67207

Z|P Code

 

Who incurred the debt? Check one.

Ef' Debtor1 only

n Debtor2 only

n Debtor1 and Debtor 2 only

a At least one of the debtors and another

§ check if this claim is for a community debt

ls the claim subject to offset?
M No
n Yes

NTL

Nonpriority Creditor's Name

PO Box 32900

 

Number Street

Saint Louis l\/lO

City State

63132

Z|P Code

 

Who incurred the debt? Check one.

a Debtor1 only

§ Debtor2 only

l;l Debtor1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
93 No
i;l Yes

Officiai Form 106E/F

Case 19-1565"6‘i'e E'Bc°é "f's"l‘-tliéii"©t?§°£i'i°§ °'al§`§ge 42 ci 66

Total claim

Last 4 digits of account number L _1_ L 4_
fw

$ 651.21

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
m Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

[:l Ob|igations arising out ofa separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts
§ ethel Speciry_ Colleotlon Account

Last 4 digits of account number l 1_ _7_ 4_ s 1.531.00_

09/09/2016

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

i;l Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

J Other. selectine

 

5 236.44

Last 4 digits of account number l _ l i

09/30/2017

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

cl Contingent
§ unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts
§ other. specify Collections Account

page _ of _

Debtor1 Ariei K. Sheeley

 

Firsl Name Middle Name Last Name

m List All of Your NONPR|OR|TY Unsecured C|aims

Case number (i/kncwn)

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submit this form to the court With your other schedules

-» Yes

_ 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
' nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

SEQU|UM Cox Communications

 

Nonpriorily Creditor's Name

1130 Northchase Drive

 

 

Number Street
Marietta GA 30067
city _ state ziP code

Who incurred the debt? Check one.

§ Debtor1 only

n Debtor2 only

§ Debtor1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

 

 

 

 

w No

n Yes

Sure Check

Nonpriorily Credilor's Name

PO Box 1906

Number Street

Sallna KS 67402
city state zlP_ code

Who incurred the debt? Check one.

§ Debtcr 1 only

i;l Debtor 2 only

i;l Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
No
n Yes

 

 

Nonpriority Creditor's Name

 

Number _ Street

city _ state ziP code

Who incurred the debt? Check one.

§ Debtor1 only

n Debtor2 only

n Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?
n No
n Yes

Officiai Form 106E/F

Case 19-1?56§’£"* El§c?c ‘Y's"l‘-*il’é*dvot?§°ii'i°§ °""l`l'i‘eige 43 ci 66

Total claim
Last 4 digits of account number _7 _1 _7_ l 365_11_

When was the debt incurred? 08/01/2017

As of the date you filel the claim is: Check all that apply.

n Contingent
§ unliquidated
i;l Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
§ oihar_ specify Cox Comm. Cable Collectlons

Last 4 digits of account number _7 1 _7 _4 $ 1,500-00 -

When was the debt incurred? 02/@2016

As of the date you file, the claim is: Check all that apply.

a Contingent
§ unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did riot report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

§ Other_ Specify Genesis Heaith Collections

 

Last 4 digits of account number _ _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
n Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts
n Other. Specify

page _ of _

Debtor 1

Ariei K. Sheeley

Case number i/rl<ncwn)

 

Firsl Name

 

Middle Name

Last Name

m List Others to Be Notified About a Debt That You A|ready Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Slmi|arly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. lf you do not have additional persons to be notified for any debts in Parts 1 or 2. do not fill out or submit this page.

 

Name

Number

city

Street

 

State

ziP code `

 

Name

 

Number

City

Street

_Stale

Z|P Code

 

Name

 

Number

Street

 

 

City

Name

Number

State

zii=`ccde

 

Street

 

 

City

Name

Number

State

Z|P Code

 

Street

 

 

lilly __

 

S_lale

l_le=’ y(‘Iode_

 

Name

 

Number

Street

 

.§.i.lY .. .

S late

Z|P Code

 

Name

Number

Street

 

 

City

Officiai Form 106E/F

Slatti

tip code

Case 19-1??66"£'° EBb°é?cF‘i°'s"l‘i'll’e*ii"OE?§?ltt§‘ °'W§ge 44 ci 66

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims
§ Part 2: Creditors with Nonpriority Unsecured C|aims

Last 4 digits of account number _ _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims

§ Part 2: Creditors with Nonpriority Unsecured
C|aims

Last 4 digits of account number _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims
§ Part 21 Creditors with Nonpriority Unsecured

C|aims

Last 4 digits of account number _ _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims

§ Part 2: Creditors with Nonpriority Unsecured
C|aims

Last 4 digits of account number _ _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims

§ Part 2: Creditors with Nonpriority Unsecured
C|aims

Last 4 digits of account number _

On which entry in Part1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims

§ Part 2: Creditors with Nonpriority Unsecured
C|aims

Last 4 digits of account number _ _

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): § Part 1: Creditors with Priority Unsecured C|aims
§ Part 2: Creditors With Nonpriority Unsecured
C|aims

Last 4 digits of account number _

page _ of _

Debtor1 Ariei K. Sheeley

Firsl Name Middle Name Last Name

m Add the Amounts for Each Type of Unsecured C|aim

Case number tiit-nau-m

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

6a.

Total claims
from Part 1

6b.

60.

6d.

6e.

n Total claims
from Part 2

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

C|aims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Ob|igations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Ochial Form 106E/F

6a

6b.

60.

6d.

66.

6f.

69.

6h_

6i.

61.

Total claim

 

 

 

 

Total claim

 

 

 

 

Case 19-1$656‘1'° E'Bc‘>’t': ‘T's"l‘l’iié‘d"t)?l?§e£i‘i°§ °'al5‘§ge 45 ci 66 Page-°f_

Fill in this information to identify your case:

Debior Ariei K. Sheeley

First Name Middle Name Last Name

 

Debtor 2
(Spouse lf filing) Firsl Name Middle Name Last Name

 

 

United States Bankruptcy Court for the; District Of Kansas E

Case number

(lil<nown) _ § Check if this is an
amended filing

 

 

 

Officiai Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing togetherl both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
§ No. Check this box and tile this form with the court with your other schedules. You have nothing else to report on this form.
§ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Officiai Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease. cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

:2.1

 

Name

 

Number Street

 

City State Z|P Code

:2_2

 

Name

 

Number Street

 

oh _ __State ZlP son __
:2_3

 

Name

 

Number _ Street

 

 

:: City_: :: State ZiF'_COdS
:2.4

 

 

Name

 

Numb_er Street

 

City State Z|P Code
2_5'-

 

Name

Number Street

 

City State Z|P Code

Om°ia' Form 1066 Case i§`-eft'l€)§'l'£x° tc°)%ifl€°l'"a°l‘-sll"é`d Wi’i§z/dll§as°i°age 46 of 66 page1°f_

Debtor 1 Ar'e|

K.

Sheeley

Case number (lrknown)

 

F|ral Name

_ Additional Page lf You Have More Contracts or Leases

Person or company with whom you have the contract or lease

Middle Name

Last Name

What the contract or lease is for

 

Name

 

l_\l_l.lmbel`

Street

 

City

 

State

Z|P Code

 

Name

 

Number

Street

 

City

State

Z|P Code

 

Name

 

Number

Street

 

City

 

State

Z|P Code

 

Name

 

Number

Street

 

City

State

Z|P Code

 

Name

 

Number

Street

 

§ city

State

Z|P Code

 

Name

 

Number

Street

 

city

State

ZlP Code

 

Name

 

Number

Street

 

City

 

State

Z|P Code

 

Name

 

Number

Street

 

Cily

Officiai Form 106G

State

Case i§`?flgb§:l'£xe ‘€)%i§°i"'a°l'fifé'€l LBFL’?§YH§“°T>&Q€ 47 of 66

Z|P Code

page _ of _

Fill in this information to identify your case:

Debtor1 Ariel K. Sheeley

Firsl Name Middle Name _ _ Last Name

 

Debtor 2
(Spouse, ilfi|lng) FirslName Middle Name LaslName

 

united states Bankruptcy counter the: District of Kansas

Case number _
(lf known)

 

 

§ Check if this is an
amended filing

 

Officiai Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additionai Page, fill it out,
and number the entries in the boxes on the left. Attach the Additionai Page to this page. On the top of any Additionai Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

§ No
§ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New l\/lexico, Puerto Rico, Texas, Washington, and Wisconsin.)

§ No. Go to line 3.
§ Yes. Did your spouse, former spouse, or legal equivalent live With you at the time?

§No

§ Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Numt?er Street

 

City State Z|P Code

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Officiai Form 106D), Schedule E/F (Officiai Form 106E/F), or Schedule G (Officiai Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

§

 

Schedule D, line

 

 

 

 

 

 

 

 

Name
§ Schedule E/F, line
Number Slreel _ § Schedule G, line
_ _Cify____ __ __ _ __ __ __ State Z'P__C°¢i?
_ _ § schedule D, line_
Name
§ Schedule E/F, line
Number Street § schedule o, line
__¢iii' ____ .. __ __ State __ __ __leci’_d°
§ Schedule D, line_
Name
§ Schedule E/F, line
Number Street _ _ _ § schedule c, line
Cily _ State Z|P Cudltt

Oi"°“"" F°"“ 106H Case 19-10061 ljtl‘éti"i"= iflle%°‘ttti‘§§/lo Page 46 ci 66 page 1 °f_

Debtor 1 Ariei K- Sheeley Case number (irknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FirstNarv\e Middle Name Last Name
- Additionai Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
- Check all schedules that apply:
3`_
§ Schedule D, line
Name _
§ Schedule E/F, line
Number Street n Scheduie G, line _
City State Z|P Code
§ § Schedule D, line
_ Name _
§ Schedule E/F, line
Number street § Schedule G, line _
§ ___C_i_lv__ _ __ __ _____ _ __ __ ___Sfe_t_e__ _ __ __ _ __ Zl_P___Ct>_de
§ Schedule D, line
_ Name
§ Schedule E/F, line _
Number street § Schedule G, line _
city state ziP code
§ § Schedule D, line
_ Name _
§ Schedule E/F, line
Number Street § Schedule G, line _
E_ city state thccde
§ Schedule D, line
Name _
§ Schedule E/F, line
Number street § Schedule G, line _
City __ _ State __ __ __ _ZE_F_’ Code
i;| § Schedule D, line
Name _
§ Schedule E/F, line
Number Street § Schedule G, line _
__ City __ _ __ __ Sliil_@ __ __ Z|P Code __
§ § Schedule D, line
Name _
§ Schedule E/F, line
Number Street _ _ _ § Scheduie G, line _
m Cily State Z|P Code
§ Schedule D, line
Name _'
§ Schedule E/F, line
Number Street § Scheduie G, line _
____i¢_"r _ _ ________S_lale __ __ _ __ ziP Code, _

Oi"'°‘a' F°'m 106H Case 19-10061 S‘tbc’¢'i& *:l= Y°l!ifé€r'ti?t'fzz/lo Page 49 ci 66 page_°f_

Fill in this information to identify your case:

Debtor1 Ariei K. Sheeley

Firsl Name Middle Name Last Name

Debtor 2
(SpOUSS, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of Kansas E

case number _ Check if this is:

(if known)
§ An amended filing

§ A supplement showing postpetition chapter 13
income as of the following date:

OffiCiai FOl'm 106| m
Scheduie l: ¥our income 12/15

Be as complete and accurate as possible. |f two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

 

t_ Fill in your employment

 

information Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job,

attach a separate page With

information about additional Employment status § Employed § Employed

employers. § Not employed § Notemp|oyed

include part-time, seasonal, or
self-em lo ed work. .

p y occupation Phlebotomist
Occupation may include student

or homemaker, if it applies.
Employer'e name American Red Cross

Employer’s address 707 North Mair't

 

 

 

 

Number Street _ _ Number Street

Wichita KS 67203

City State Z|P Code City State Z|P Code
How long employed there? 2 Yrs_ 2 YrS.

m Give Details About Monthiy income

 

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separatedl

lf you or your non-ming spouse have more than one employer, combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). if not paid monthlyl calculate what the monthly wage would be. 2. $ 1’800_00 $ _
3. Estimate and list monthly overtime pay. 3_ + $ + $
4. Calculate gross income. Add line 2 + line 3. 4. $ 1.800-00 $
Officiai Form 106| Schedule i: Your income page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 50 of 66

Ariei K. Sheeley

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Do you expect an increase or decrease within the year after you file this form?

§ No.

 

 

 

Debtor 1 Case number liinenni__ _
Firsl Name Middle Name Last Name
For Dethl' 1 For Debtor 2 or
..F.-__ ..D“Q.i!.:f.i.l.i.'l§.§&‘!§§?»_
Copyllne4here') 4. $ 11800-00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 200.00 $
5b. Mandatory contributions for retirement plans 5b. $ U.UU $
50. Voluntary contributions for retirement plans 50. $ 0-00 $
5d. Required repayments of retirement fund loans 5d. $ 0-00 $
5e. insurance 5e. $ 0-00 $
5f. Domestic support obligations 5f. $ 0-00 $
59. Union dues 59_ $_M $
5h. Other deductions. Specify: 5h. +$ 0.00 + $
_ e_ Add the payroll deductions Add lines 5a + 5b + se + 5a + se +5f + 59 + 5h. 6_ tl; 200.00 $
l 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1,600-00 $
z B. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. Ba.
8b. interest and dividends 8b. $ 5
80. Family support payments that youl a non-filing spouse. or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement, 80.
8d. Unemp|oyment compensation 8d. $_ $
8e. Sociai Security 8e. $ $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. $ $
Bg. Pension or retirement income 89. 3 $
8h. Other monthly income. Specify: 8h. + 5 +$
j 9_ Add all other income. Add lines sa + 8b + ac + ed + se + af +ag + 8h. 9. $ 0.00 $
:10. Calculate monti1|y- income. Add line 7 + line 9. w 3 1'600_00 $ = 3 1'600_00
Add the entries ln llne 10 for Debtor 1 and Debtor 2 or non-fl|lng spouse. 10. _ _
:11. State all other regular contributions to the expenses that you list in Schedule J.
` include contributions from an unmarried partner, members of your householdI your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. + 3
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabi/l'ties and Certain Statl'stl'ca/ lnformation, if it applies 12. 3
Combined

monthly income

 

§ Yes. Exp|ain:

 

 

Officiai Form 106|

Schedule |: Your income

Case 19-10081 Doc# 1 Filed 01/22/19 Page 51 of 66

page 2

 

 

 

Fill in this information to identify your case:

ArieiK. l . .
Debtor1 FirslName S_hee EY _ Midd|eName Lasmame Check if this ls:

Debtor2 _ _ _ § An amended filing

(Spouse, if fliing) Firsl Name Middle Name Last Name
§ A supplement showing postpetition chapter 13
E expenses as of the following date:

 

United States Bankruptcy Court forthe: District Of KanSaS

Case number MM / DD/ YYYY
(lfknown)

 

 

Officiai Form 106J
Scheduie J: ¥our Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

 

 

Ei No. ce to line 2.
§ Yes. Does Debtor 2 live in a separate household?

§ No
§ Yes. Debtor 2 must tile Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? g NO

Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and § Yes. Fill out this information for Debtor1 °\` Debf°rz 399 With y°u?

 

Dethr 2- each dependent ..........................

. § No
Do not state the dependents n
names. Yes

§ No
§ Yes

§ No
§ Yes

§ No
§ Yes

§ No
§ Yes

 

 

 

 

 

3. Do your expenses include n No
expenses of people other than
yourse!_f and your dependents'? n Yes

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your income (Officiai Form 106|.) Y°ul' expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 400 00
any rent for the ground or lot. 4. $ '

if not included in line 4:

4a. Real estate taxes 4a_ $ 0.00
4b. Property. homeowner's, or renter's insurance 4b. $ O-OO
4c. Home maintenance, repair. and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0-00
Officiai Form 106J Schedule J: Your Expenses page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 52 of 66

Debior1 Ariei K. Sheeley

1`t".

18.

20.

Officiai Form 106J

 

m Name Ml¢l:iln Nallw Last Name

_ Additionai mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
60. Telephone, cell phone, internet, satellite, and cable sen/ices

6d. Other. Specify:

 

. Food and housekeeping supplies

. Chi|dcare and children’s education costs

. C|othing, laundryl and dry cleaning

Personal care products and services

Medical and dental expenses

. Transportation. include gas, maintenance, bus or train fare.

Do not include car payments
Entertainmentl clubs, recreation, newspapers, magazinesl and books

Charitab|e contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Heaith insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (l/lrnewn)

6a.
6b.
6e.

6d.

15a.
15b.
150.

15d.

17b.
17c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, Your Income (Officiai Form 106|).

Other payments you make to support others who do not live with you.

Specify:

 

1B.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. l\/lortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair. and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

Case 19-10081 DOC# 1 Filed 01/22/19

20a.
20b.
200.
20d.

209.

Your expenses

$

HWG?$$$$£H'B€

$$&€$

<~r-)_e~>eee-)

696)-$$69

Page 53 of 66

 

0.00

200.00
100.00

100.00
0.00

400.00
0.00
50.00
50.00
50.00

200.00

0.00
0.00

0.00
100.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00
0.00
0.00
0.00
0.00

0_00_
0.00

page 2

Debtor1 Ariei K_ Sheeley

Firsl Name Middle-Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Officiai Form 106J-2

22c. Add line 223 and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule l.

23b. Copy your monthly expenses from line 220 above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

§ No. __
§ Y€S- z Exp|ain here:

Officiai Form 106J Schedule J: Your Expenses

Case 19-10081 DOC# 1 Filed 01/22/19 Page 54 of 66

Case number nllrnnn.n;

 

21.

22a.

22b.

22c.

23a.

23b.

230.

 

 

 

+$ 0.00
l l
t
i $ 1,500.00
l $
i $ 1,500.00i
§ 1,600_00
_$ 1,600_00
$ 0.00
page3

 

Fill in this information to identify your case:

 

Debtor1 Ariei K. SheYy

 

 

 

Firsl Name Middle Name Last Name
Debtor 2
(SpOUS€, if filing) Firsi Name Middle Name Last Name
United States Bankruptcy Court for the: District of Kansas E]
Case number
iii known)

 

Officiai Form 1068um

 

§ Check if this is an

amended filing

Summary of Your Assets and Liabi|ities and Certain Statistical information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

1. Schedule A/B: Property (Officiai Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B

1b. Copy line 62, Total personal property, from Schedule A/B

1c. Copy line 63, Total of all property on Schedule A/B

m Summarize Your Liabi|ities

2. Schedule D: Creditors Who Have C/aims Secured by Property (Officiai Form 106D)

Your assets

Value of what you own

 

 

$ 0.00
$ 2,025.00
$ 2,025.00

 

 

Your liabilities
Amount you owe

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount ofc/aim, at the bottom of the last page of Part 1 of Schedule D ............ $ O'OO
3. Schedule E/F: Creditors Who Have Unsecured Claims (Officiai Form 106E/F) 0 00
3a. Copy the total claims from Part1 (priority unsecured claims) from line 6e of Schedule E/F $ '
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 12'673_1 1
Your total liabilities $ 12’673'11
m Summarize Your income and Expenses
4. Schedule I.' Your Income (Officiai Form 106|) 1 600 00
Copy your combined monthly income from line 12 of Scheduie / .......................................................................................... $ 4
5. Schedule J: Your Expenses (Officiai Form 106J)
Copy your monthly expenses from line 22c of Schedule J .................................................................................................... $ M
Officiai Form 106Sum Summary of Your Assets and Liabi|ities and Certain Statistical information page 1 of 2

Case 19-10081 DOC# 1 Filed 01/22/19 Page 55 of 66

Debtor1 Ariei K~ Sheeley Case number tirltnewnl

 

Firsl Name Middle Name Lasl Name

m Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7l 11, or13?

§ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

Yes

7. What kind of debt do you have?

§ Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,

family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-99 for statistical purposes. 28 U.S.C. § 159.

§ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Officiai

 

 

 

 

 

 

 

Form 122A-1 Line11;OR, Form 1225 Line11; OR, Form 1220-1 Line14. $ _ 1,800.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the foilowing:

9a. Domestic support obligations (Copy line 6a.) $ 0'00
9b. Taxes and certain other debts you owe the governmentl (Copy line 6b.) $ 0'00
90. C|aims for death or personal injury while you were intoxicated (Copy line 60.) $ 0'00
9d. Student loans. (Copy line 6f_) $ 0'00
Qe. Ob|igations arising out of a separation agreement or divorce that you did not report as $ 0,00

priority ciaims. (Copy line 69.) _
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $ 0-00_
99. Total. Add lines 9a through 9f, $ 0-00

Ochial Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

Case 19-10081 DOC# 1 Filed 01/22/19 Page 56 of 66

 

Fill in this information to identify your case:

Debtor1 Ariei K. Sheeley

Fiml anno "|‘;tl'¢'t_tiii'i_t'.ll\mn l a.=~l Name

 

 

Debtor 2

 

(Spouse, if Hling) Firsl Name Middle Name Leet Nerne

United States Bankruptcy Court for the: District Of Kansas

Case number
(if known)

 

 

El check if this is an
amended filing

 

Officiai Form 106Dec
Declaration About an individual Debtor’s Schedules ms

 

if two married people are filing togetherl both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

MNo

§ Yes. Name of person . Attach Bankruptcy Petl`tl'on Preparer's Notice, Declaration, and

Signature (Ofncial Form 119).

Under penalty of perjury, i declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

X

) Signature of Debtor 2

 

 

Date
MM/ DD / YYYY

 

Officiai Form 106Dec Declaration About an individual Debtor's Schedules

Case 19-10081 Doc# 1 Filed 01/22/19 Page 57 of 66

Fill in this information t° identify your Case: Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor1 Ariei K_ Sheeley

Firsl Name Middle Name Last Name

/6.__1. There is no presumption of abuse.

Debtor2 _ _
(Spouse iffilinsl FirslName MiddlENa"\e Las\NE"le § 2_ The calculation to determine if a presumption of

_ _ abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Dlstrlct of _ Means Test Ca/Cu/at,'on (Officiai Form 122A_2)_

 

Case number § 3. The Means Test does not apply now because of
("'<“°W") qualified military service but it could apply |ater.

 

 

 

 

§ Check if this is an amended filing

Officiai Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is neededl attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

m Calculate Your Current Monthly income

§
‘|. What is your marital and filing status? Check one only.

§ Not married. Fill out Column A, lines 2-11.
§ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

§ Married and your spouse is NOT filing with you. You and your spouse are:
§ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

l § Living separately or are legally separated. Fill out Column A. lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on Seplember 15, the 6-month period would be March 1 through
i August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
l Fill irl the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. lf you have nothing to report for any line, write $O in the space.

 

§ Column A Column B
Debtor1 Debtor 2 or
non-filing spouse
z 2. Your gross wages, salary, tips, bonuses, overtime, and commissions ,i 800 00
_ (before all payroll deductions). $_1-_'- $
il 3. Alimony and maintenance payments. Do not include payments from a spouse if
- column B refilled in_ $ $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ $
- 5. Net income from operating a business, profession, Debtor1 Debtor 2
or farm
Gross receipts (before all deductions) $_ $_
Ordinary and necessary operating expenses - $ - $
i Net monthly income from a business, profession, or farm $ $ :::y_} $ $
l
ii 6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $~_ $
! Ordinary and necessary operating expenses - $ - $
i Net monthly income from rental or other real property $ $ ::|T_) $ $
i 7. |nterest, dividends, and royalties $
Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 58 of 66

Debtor1 Ariei K. ShEEiEV Case number tirl<newn)

 

 

Firsl Name Middle Name Last Name
Column A Column B
z Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ $
Do not enter the amount if you contend that the amount received Was a benth
under the Sociai Security Act. lnstead, list it here: ............................... `lt
For you .................................................................................. $ i
For your spouse ................................................................... 5

9. Pension or retirement income. Do not include any amount received that was a l
benefit under the Sociai Security Act. $ $ i

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any, + $ + 5

 

i
i 11. Calculate your total current monthly income. Add lines 2 through 10 for each z + l ___
column. Then add the total for Column A to the total for Column B. f $ 1,800.00i i $ __ $ 1,800.00

Total current _
i monthly income '

 

 

 

Determine Whether the Means Test App|ies to You i

 

l 12. Calculate your current monthly income for the year. Follow these steps:

 

i 12a. Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here") § $ 1.800»00
Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. i $_2]_,_6_0_0_,_0_0 §

3

i 13. Calculate the median family income that applies to you. Follow these steps: '

 

Fill in the state in which you live. -Kansas i
Fill in the number of people in your household z'l i i
Fill in the median family income for your state and size of household . ....................................... 13. $ 50,624-00 l

 

 

 

 

t To find a list of applicable median income amounts, go online using the link specified in the separate
i instructions for this form. This list may also be available at the bankruptcy clerk's ofnce.

14. How do the lines compare?

14a. § Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

l
l 14b. § Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2,
j Go to Part 3 and fill out Form 122A-2.

By sig _g_nera, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

l x x

t Si ature”{v btor 1 Signature of Debtor 2

Date i gd)y Date l
lvlrvl/ DD WYY lvllvl/ DD /YYYY '

if you checked line 14a, do NOT fill out or file Form 122A-2. i
§ if you checked line 14b. fill out Form 122A-2 and file it With this form. i

 

 

 

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

Case 19-10081 Doc# 1 Filed 01/22/19 Page 59 of 66

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in ll U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy Code:

l Chapter7 _ Liquidation
1 Chapter ll_ Reorganization

l Chapter 12_ Voluntary repayment plan
for family farmers or
fishermen

a Chapter 13_ Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Chapter 7: Liquidation
$245 filing fee
$75 administrative fee
+ $15 trustee surcharqe
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge

You should know that even if you file

chapter 7 and you receive a discharge, some
debts are not discharged under the law,
Therefore, you may still be responsible to pay:

= most taxes;
l most student loans;

l domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 1

Case 19-10081 Doc# 1 Filed 01/22/19 Page 60 of 66

ll most fines, penalties, forfeitures, and
criminal restitution obligations; and

l certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

l fraud or theft;

l fraud or defalcation while acting in breach
of fiduciary capacity;

l intentional injuries that you inflicted; and

l death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement onour Current Monthly
Income (Official Form lZZA-l) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state

If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
T est Calculation (Official Form lZZA-Z).

If your income is above the median for your
state, you must file a second form _the
Chapter 7 Means T est Calculatz`on (Official
Form 122A_2). The calculations on the forrn_
sometimes called the Means Test_deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors. If

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your
case should be dismissed To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code,

lf you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic. To exempt
property, you must list it on Schedule C.l The
Property You Claim as Exempt (Official Form
lOéC). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

Chapter11: Reorganization

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter ll is often used for reorganizing a
business, but is also available to individuals.
The provisions of chapter ll are too
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 2

Case 19-10081 Doc# 1 Filed 01/22/19 Page 61 of 66

Read These important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider ali of your options before you fi|e.
On|y an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your famiiy, your home, and your possessions.

Aithough the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfu|iy. The rules are technicai, and a
mistake or inaction may harm you. if you file without an attorney, you are still responsible for knowing
and following ali of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Under chapter 13, you must file with the court

Chapter12: Repayment plan forfami|y _
a plan to repay your creditors all or part of the

farmers or fishermen

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their
debts over a period of time using future
earnings and to discharge some debts that are
not paid

Chapter13: Repayment plan for
individuals with regular
income

$235 filing fee
+ $75 administrative fee
$31 0 total fee

Chapter 13 is for individuals who have regular
income and would like to pay all or part of
their debts in installments over a period of time
and to discharge some debts that are not paid
You are eligible for chapter 13 only if your
debts are not more than certain dollar amounts
set forth in ll U.S.C. § 109.

money that you owe them, usually using your
future earnings. If the court approves your
plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or
5 years, depending on your income and other
factors.

After you make all the payments under your
plan, many of your debts are discharged The
debts that are not discharged and that you may
still be responsible to pay include:

l domestic support obligations,

H most student loans,

l certain taxes,

l debts for fraud or theft,

= debts for fraud or defalcation while acting
in a fiduciary capacity,

l most criminal fines and restitution
obligations,

l certain debts that are not listed in your
bankruptcy papers,

m certain debts for acts that caused death or
personal inj ury, and

§ certain long-tenn secured debts.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 3

Case 19-10081 Doc# 1 Filed 01/22/19 Page 62 of 66

 

 

Waming: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code
requires that you promptly file detailed information
about your creditors, assets iiabi|ities, income.
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Codel the Bankruptcy Ru|es, and
the local rules of the court.

For more information about the documents and
their deadlines, go to:
hitp:iiwww.uscoLiitsqoviforrnsibankrupicy'form$

 

 

Bankruptcy crimes have serious
consequences

l If you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perj ury_either orally or
in writing_in connection with a
bankruptcy case, you may be fined,
imprisoned or both.

li All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attomey, and other
offices and employees of the U.S.
Department of Justice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
for Individuals Filingfor Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address

A married couple may file a bankruptcy case
together_called a joint case. If you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency, ll U.S.C. § lO9(h).
if you are filing a joint case, both spouses must
receive the briefing. With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition. This briefing
is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge If you are filing a joint
case, both spouses must complete the coursel

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from: liiin:f/\-\-'ww.ui~;coui'ls.uiw!':icrvicc:i-
l`:irmi_~/b:;inlu'iinlc\»'fci'cr|il»couiisc|iliu-;iiid»¢.leblor~
education-courses

 

In Alabama and North Carolina, go to:
Eilln:)’i'\-\»'w\\'.LiscoLirt:'»'.i:nvfsci'vices-
iiirnisi'|_ii"inl\i’untcvfci‘ei;iil-coiinselinu-aiid-
debtor-education-courses.

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

Case 19-10081 Doc# 1 Filed 01/22/19 Page 63 of 66

UNITED STATES BANKRUPTCY COURT
D|STR|CT OF KANSAS

|N RE:

Ariei K. Sheeley Case No.

 

 

Debtor(s)

VER|F|CAT|ON OF CRED|TOR MATR|X

The above-named Debtor(s) hereby verify that the attached list of creditors is

true and correct to the best of her/his/their knowledge

 

 

o izzz,r$\ a {\</ F/\
Dated. /
war i
JointDebtor

Case 19-10081 Doc# 1 Filed 01/22/19 Page 64 of 66

Ace Cash Express
6259 East Twenty First Street North
Wichita KS 67208

Sky|ine Apartments
2440 Souht Glendale Street
Wichita KS 67210

Kansas Gas Service
3737 North Broadway Avenue
Wichita KS 67209

Progressive Leasing Co.
256 West Data Drive
Draper UT 84020

Check lnto Cash
2424 South Seneca Street
Wichita KS 67217

Capital One
PO Box 30281
Sa|t Lake City UT 84130

Credit One Bank
PO Box 96872
Las Vegas NV 89193

Meritrust Credit Union
8710 East 32nd Street North
Wichita KS 67226

SYNCB
PO Box 965015
Or|ando FL 32896

Verizon Wireless
PO Box 650051
Dal|as TX 75286

Fingerhut
6250 Ridgwood Road
Saint C|oud l\/|N 56303

We||s Fargo
PO Box 5119
Sioux Fa||s SD 57117

Speedy Cash

7330 West 33rd Street North
Wichita KS 67205

CaS€ 19-10081 DOC# l

Filed 01/22/19

Page 65 of 66

AMCOL
PO Box 21625
Co|umbia SC 29221

Centra| States Recovery
PO Box 3130
Hutchinson KS 67504

LVNV Funding LLC
PO Box 1269
Greenvi||e SC 29603

Genesis Heaith Club
1550 North Rock Road
Wichita KS 67207

NTL
PO Box 32900
Saint LOuis |V|O 63132

SEQU|UM Cox Communications
1130 Northchase Drive
Marietta GA 30067

Sure Check

PO Box 1906
Sa|ina KS 67402

Case 19-10081 Doc# 1 Filed 01/22/19 Page 66 of 66

